Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6, 8-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ using one or more of surface tension, vacuum or adhesive; an outer layer; and at least one sheet of paper forming a middle layer between the inner layer and outer layer, the at least one sheet of paper being enclosed and configured to rigidify upon application of a vacuum, wherein the at least one sheet of paper of the middle layer is crimpled, wrinkled, and/or pre-folded for rigidification; wherein the brace is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 15, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ via one or more of a) a vacuum applied between an inner layer and the organ; b) surface tension between the inner layer and organ; or c) an adhesive contacting a skin of the individual; an outer layer having a rim about at least a portion of a periphery; and at least one or more components forming a middle layer between the inner layer and outer layer, the at least one or more components being enclosed and configured to rigidify upon application of a vacuum; and a cover attached to a least a portion of the rim of the outer layer, the cover having an adhesive and extending radially outwardly from the rim to adhesively attach to the skin of the individual such that it can maintain a vacuum seal that holds the organ in the expanded state without an adhesive between the skin and the inner layer; wherein the device is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 19, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ via one or more of a) a vacuum applied between an inner layer and the organ; b) surface tension between the inner layer and organ; or c) an adhesive contacting a skin of the individual; an outer layer; and 4at least one or more components forming a middle layer between the inner layer and outer layer, with at least one or more components being enclosed and configured to rigidify upon application of a vacuum, the application of vacuum forcefully reduces the radial thickness of the one or more components of the middle layer; and a tubing positioned within the middle layer, the tubing having a plurality of openings for applying vacuum to the middle layer to rigidify the one or more components.; wherein the device is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Bosman (4,848,364) discloses a covering sheet which can be made form-retaining; however, Bosman does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ using one or more of surface tension, vacuum or adhesive; an outer layer; and at least one sheet of paper forming a middle layer between the inner layer and outer layer, the at least one sheet of paper being enclosed and configured to rigidify upon application of a vacuum, wherein the at least one sheet of paper of the middle layer is crimpled, wrinkled, and/or pre-folded for rigidification; wherein the brace is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Bosman (4,848,364) discloses a covering sheet which can be made form-retaining; however, Bosman does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ via one or more of a) a vacuum applied between an inner layer and the organ; b) surface tension between the inner layer and organ; or c) an adhesive contacting a skin of the individual; an outer layer having a rim about at least a portion of a periphery; and at least one or more components forming a middle layer between the inner layer and outer layer, the at least one or more components being enclosed and configured to rigidify upon application of a vacuum; and a cover attached to a least a portion of the rim of the outer layer, the cover having an adhesive and extending radially outwardly from the rim to adhesively attach to the skin of the individual such that it can maintain a vacuum seal that holds the organ in the expanded state without an adhesive between the skin and the inner layer; wherein the device is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Bosman (4,848,364) discloses a covering sheet which can be made form-retaining; however, Bosman does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ via one or more of a) a vacuum applied between an inner layer and the organ; b) surface tension between the inner layer and organ; or c) an adhesive contacting a skin of the individual; an outer layer; and 4at least one or more components forming a middle layer between the inner layer and outer layer, with at least one or more components being enclosed and configured to rigidify upon application of a vacuum, the application of vacuum forcefully reduces the radial thickness of the one or more components of the middle layer; and a tubing positioned within the middle layer, the tubing having a plurality of openings for applying vacuum to the middle layer to rigidify the one or more components.; wherein the device is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Khouri discloses a method and apparatus for external tissue distraction with frame having membrane applied with surface tension; however, Khouri does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ using one or more of surface tension, vacuum or adhesive; an outer layer; and at least one sheet of paper forming a middle layer between the inner layer and outer layer, the at least one sheet of paper being enclosed and configured to rigidify upon application of a vacuum, wherein the at least one sheet of paper of the middle layer is crimpled, wrinkled, and/or pre-folded for rigidification; wherein the brace is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Khouri discloses a method and apparatus for external tissue distraction with frame having membrane applied with surface tension; however, Khouri does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ via one or more of a) a vacuum applied between an inner layer and the organ; b) surface tension between the inner layer and organ; or c) an adhesive contacting a skin of the individual; an outer layer having a rim about at least a portion of a periphery; and at least one or more components forming a middle layer between the inner layer and outer layer, the at least one or more components being enclosed and configured to rigidify upon application of a vacuum; and a cover attached to a least a portion of the rim of the outer layer, the cover having an adhesive and extending radially outwardly from the rim to adhesively attach to the skin of the individual such that it can maintain a vacuum seal that holds the organ in the expanded state without an adhesive between the skin and the inner layer; wherein the device is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Khouri discloses a method and apparatus for external tissue distraction with frame having membrane applied with surface tension; however, Khouri does not disclose the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a brace for retaining an organ of an individual in an expanded state having an inner layer configured to adhere to the organ via one or more of a) a vacuum applied between an inner layer and the organ; b) surface tension between the inner layer and organ; or c) an adhesive contacting a skin of the individual; an outer layer; and 4at least one or more components forming a middle layer between the inner layer and outer layer, with at least one or more components being enclosed and configured to rigidify upon application of a vacuum, the application of vacuum forcefully reduces the radial thickness of the one or more components of the middle layer; and a tubing positioned within the middle layer, the tubing having a plurality of openings for applying vacuum to the middle layer to rigidify the one or more components.; wherein the device is dome shaped and configured to accommodate the organ in the expanded state, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786